DETAILED ACTION
This office action is in response to the instant application filed on 11/16/2021.
Claims 1, 16, and 50-67 are pending of which claims 1, 16, 63 and 67 are independent claims.
IDS, filed on 11/30/2021, is considered.
The present application is examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 16, and 50, 52-53, 55-56, 58, 61-64, and 67are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120257513 to Yamada (hereinafter “Yamada”) in view of US. Pub. 20190053205 to Ryota (hereinafter “Ryota”).

Regarding claim 1: Yamada discloses a signal configuration method, comprising: determining, by a network device, configuration information for transmitting a sounding reference signal SRS, wherein the configuration comprises at least one of slot information or symbol information,  sending, by the network device the configuration information to the terminal device (Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); sending an SRS request to the terminal device for instructing the terminal device to switch (Yamada,   see paragraph [0046], sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell and use the same configure transmission timing, and when  aggregation is involved  between cells, an SRS for one cell (primary) and SRS for the other cell (secondary) may different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell, and the transmission timing is a configured parameter), based on the configuration information and the SRS request, from a first carrier to a second carrier to transmit the SRS (Yamada,   see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on a shared PUSCH and the transmission timing plays a role to determine the location of the transmission for each cell within the PUSCH, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., the transmission timing of a  sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, or different when  aggregation is involved between  cells); and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier (Yamada, paragraph [0243], FIG. 9, the start symbol location is the active CC allocated to the UE, and  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell) and wherein the first carrier (Yamada,   See paragraph [0042], switching is between  two BWPs or CCs is  for reason that only one active BWP or CC per cell can be used, and  since we are dealing transmission, and for this purpose from the UE perspective, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell). 

However, Yamada does not explicitly teach wherein; a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier. However, Ryota in the same or similar field of endeavor teaches wherein; a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 16: Yamada discloses a signal configuration method, comprising: receiving, by a terminal device from a network device, configuration information, wherein the configuration information comprises at least one of symbol information, or slot information, receiving an SRS request from the network device (Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information) and switching, by the terminal device based on the configuration information, and the SRS request from a first carrier(Yamada,  see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on the same shared PUSCH and the transmission timing plays a role, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell, and there is no SRS switching because the transmission timing for each carrier is the same or different);  and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier; and wherein the first carrier is a SRS Yamada,  See paragraph [0042], since we are dealing transmission, and for this purpose from the UE, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell).
  
However, Yamada does not explicitly teach wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier. However, Ryota in the same or similar field of endeavor teaches wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 50: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier  and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the (Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE) and a radio frequency capability parameter of the terminal device ((Ryota, see paragraph [0095-0097] a higher layer processing unit receives information of a terminal apparatus, such as UE capability information the terminal apparatus, i.e., information whether a prescribed function is supported includes information of whether the introduction and test of the prescribed function have been completed, and the prescribed function is supported is reported using one bit of 1 or 0). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).


Regarding claim 52: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1,wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are .  However, Ryota in the same or similar field of endeavor teaches the method according to claim 1,wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS), and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling (Ryota, see paragraph [0050], an SRS is triggered in multiple ways, for example, SRS may be triggered by a signaling of a higher layer, or SRS may be triggered by downlink control information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 53: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining the . However, Yi in the same or similar field of endeavor teaches the method according to claim 1,wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining the common slot length or OFDM symbol duration of the second carrier and the third carrier(Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient battery consumption, efficient frequency diversity, and fast activation/deactivation of carriers (Yi; [0011]).

Regarding claim 55: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein the SRS request indicates transmitting aperiodic SRS. However, Ryota in the same or similar field of endeavor teaches the method according to claim 1, wherein the SRS request indicates transmitting aperiodic SRS (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 56: Yamada discloses the method according to claim 16, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier (Yamada,   see paragraph [0046], sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell and use the same configure transmission timing, and when  aggregation is involved  between cells, an SRS for one cell (primary) and SRS for the other cell (secondary) may different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell, and the transmission timing is a configured parameter).


However, Yamada does not explicitly teach a radio frequency capability parameter of the terminal device. However, Ryota in the same or similar field of endeavor  teaches teach a radio frequency capability parameter of the terminal device (Ryota, see paragraph [0095-0097] a higher layer processing unit receives information of a terminal apparatus, such as UE capability information the terminal apparatus, i.e., information whether a prescribed function is supported includes information of whether the introduction and test of the prescribed function have been completed, and the prescribed function is supported is reported using one bit of 1 or 0).

).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 58: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic, and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling. However, Ryota in the same or similar field of endeavor teaches the method according to claim 16, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS), and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling(Ryota, see paragraph [0050], an SRS is triggered in multiple ways, for example, SRS may be triggered by a signaling of a higher layer, or SRS may be triggered by downlink control information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).



Regarding claim 61: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the SRS request indicates transmitting aperiodic SRS. However, Ryota in the same or similar field of endeavor teaches the method according to claim 16, wherein the SRS request indicates transmitting aperiodic SRS (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS).  It would have been obvious for one having ordinary level of skill in the art before the  (Ryota; [0023]).

Regarding claim 62: Yamada discloses a  terminal device, comprising: a memory, configured to store a program; and a processor, configured to execute the program in the memory, the program comprising the steps of: receiving an SRS request form the network device (Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); and switching based on the configuration information and the SRS request, from a first carrier to a second carrier to transmit the SRS (Yamada,  see paragraph [0046], sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell and use the same configure transmission timing, and when  aggregation is involved  between cells, an SRS for one cell (primary) and SRS for the other cell (secondary) may different transmission and/or reception sites, and in this case, a UE may need to have different uplink transmission timing for each cell, and the transmission timing is a configured parameter); wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier (Yamada, see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on a shared PUSCH and the transmission timing plays a role to determine the location of the transmission for each cell within the PUSCH, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., the transmission timing of a  sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, or different when  aggregation is involved between  cells, due time difference in transmission of SRS between the primary and second, there is no need to switch; and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier (Yamada, paragraph [0243], FIG. 9, the start symbol location is the active CC allocated to the UE, and  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell); wherein the first carrier is an SRS switch-from carrier, the second carrier is a switched-to carrier, the third carrier is an SRS carrier switching indication carrier(Yamada,   See paragraph [0042], switching is between  two BWPs or CCs is  for reason that only one active BWP or CC per cell can be used, and  since we are dealing transmission, and for this purpose from the UE perspective, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell). 

However, Yamada does not explicitly teach receiving, from a network device, configuration information wherein the configuration information comprises at least one of symbol information or slot information. However, Ryota in the same or similar field of endeavor teaches receiving, from a network device, configuration information wherein the configuration information comprises at least one of symbol information or slot information (Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Ryota; [0023]).

Regarding claim 63: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the terminal according to claim 62, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device.  However, Ryota in the same or similar field of endeavor teaches the terminal according to claim 62, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier(Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE) and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device((Ryota, see paragraph [0095-0097] a higher layer processing unit receives information of a terminal apparatus, such as UE capability information the terminal apparatus, i.e., information whether a prescribed function is supported includes information of whether the introduction and test of the prescribed function have been completed, and the prescribed function is supported is reported using one bit of 1 or 0). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into  (Ryota; [0023]).

Regarding claim 64: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the terminal according to claim 62, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic, and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling. However, Ryota in the same or similar field of endeavor teaches the terminal according to claim 62, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic(Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS), and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling (Ryota, see paragraph [0050], an SRS is triggered in multiple ways, for example, SRS may be triggered by a signaling of a higher layer, or SRS may be triggered by downlink control information).   It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method  (Ryota; [0023]).


 


Regarding claim 67: Yamada discloses a  network device, comprising: a memory, configured to store a program; and a processor, configured to execute the program in the memory, the program comprising the steps of: determining configuration information for transmitting a sounding reference signal SRS, wherein the configuration comprises at least one of slot information or symbol information (Yamada,  see paragraph [0236],  for the UE in order to transmit SRS, an SRS  transmission timing may be configure for UE to use); sending the configuration information to the terminal device; sending an SRS request to the terminal device, for instructing the terminal device to switch, based on the configuration information and the SRS request, from a first carrier to a second carrier to transmit the SRS(Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier (Yamada,   see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on a shared PUSCH and the transmission timing plays a role to determine the location of the transmission for each cell within the PUSCH, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., the transmission timing of a  sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, or different when  aggregation is involved between  cells); wherein the first carrier is a switch-from carrier, the second carrier is a switched-to carrier, the third carrier is a switching indication carrier(Yamada,  See paragraph [0042], since we are dealing transmission, and for this purpose from the UE, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell). 

Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).
Claims 51,54,57,59, 60,  66,  and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120257513 to Yamada (hereinafter “Yamada”) in view of US. Pub. 20190053205 to Ryota (hereinafter “Ryota”), and the combination of Yamada and Ryota is further combined with US. Pub. 20180248616 to Tiirola (hereinafter “Tiirola”).


Regarding claim 51: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier. However, Tiirola in the same or similar field of endeavor teaches the method according to claim 1, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier (Tiirola, see paragraph [0082], a supplementary downlink or uplink may be defined as a supplementary carrier that supplements a primary carrier and configured downlink or uplink transmission and once configure for uplink as supplementary carrier, it is only used as for uplink transmission, and in this case both the primary and secondary carrier are configured with supplementary uplink carrier. In view of the above, having the method of Yamada and then given the well-established teaching of Ryota, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Ryota as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Ryota  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.


Regarding claim 54: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of the smaller subcarrier spacing between the second carrier and the third carrier. However, Tiirola in the same or similar field of endeavor teaches the method according to claim 1, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of the smaller Tiirola, see paragraph [0046],  employing multiple sub-frame lengths for the radio frame configurations, a shorter sub-frame length may be associated with a greater sub-carrier spacing of a multicarrier signal transmitted in the shorter sub-frame, while a longer sub-frame length may be associated with a smaller sub-carrier spacing of the multicarrier signal, for example when applied to a 20 Megahertz (MHz) carrier, 1 ms sub-frame may employ the sub-carrier spacing of 15 kilohertz (kHz), while 0.25 ms sub-frame may employ 60 kHz sub-carrier spacing).   In view of the above, having the method of Yamada and then given the well-established teaching of Ryota, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Ryota as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Ryota  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.



Regarding claim 57: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier. However, Tiirola in the Tiirola, see paragraph [0082], a supplementary downlink or uplink may be defined as a supplementary carrier that supplements a primary carrier and configured downlink or uplink transmission and once configure for uplink as supplementary carrier, it is only used as for uplink transmission, and in this case both the primary and secondary carrier are configured with supplementary uplink carrier).   In view of the above, having the method of Yamada and then given the well-established teaching of Ryota, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Ryota as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Ryota  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.


Regarding claim 59: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining the common slot length or OFDM symbol duration of the second carrier and the third carrier. . However, Tiirola in the same or similar field of endeavor teaches the method Tiirola, see paragraph [0046],  employing multiple sub-frame lengths for the radio frame configurations, a shorter sub-frame length may be associated with a greater sub-carrier spacing of a multicarrier signal transmitted in the shorter sub-frame, while a longer sub-frame length may be associated with a smaller sub-carrier spacing of the multicarrier signal, for example when applied to a 20 Megahertz (MHz) carrier, 1 ms sub-frame may employ the sub-carrier spacing of 15 kilohertz (kHz), while 0.25 ms sub-frame may employ 60 kHz sub-carrier spacing)).  In view of the above, having the method of Yamada and then given the well-established teaching of Ryota, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Ryota as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Ryota  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.


Regarding claim 60: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the comparison between the subcarrier spacing of the  or OFDM symbol duration of the smaller subcarrier spacing between the second carrier and the third carrier((Tiirola, see paragraph [0046],  employing multiple sub-frame lengths for the radio frame configurations, a shorter sub-frame length may be associated with a greater sub-carrier spacing of a multicarrier signal transmitted in the shorter sub-frame, while a longer sub-frame length may be associated with a smaller sub-carrier spacing of the multicarrier signal, for example when applied to a 20 Megahertz (MHz) carrier, 1 ms sub-frame may employ the sub-carrier spacing of 15 kilohertz (kHz), while 0.25 ms sub-frame may employ 60 kHz sub-carrier spacing)).  In view of the above, having the method of Yamada and then given the well-established teaching of Ryota, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Ryota as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Ryota  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.


Regarding claim 65: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the terminal according to claim 62, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining the common slot length or OFDM symbol duration of the second carrier and the third carrier. However, Tiirola in the same or similar field of endeavor teaches the terminal according to claim 62, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining the common slot length or OFDM symbol duration of the second carrier and the third carrier(Tiirola, see paragraph [0046],  employing multiple sub-frame lengths for the radio frame configurations, a shorter sub-frame length may be associated with a greater sub-carrier spacing of a multicarrier signal transmitted in the shorter sub-frame, while a longer sub-frame length may be associated with a smaller sub-carrier spacing of the multicarrier signal, for example when applied to a 20 Megahertz (MHz) carrier, 1 ms sub-frame may employ the sub-carrier spacing of 15 kilohertz (kHz), while 0.25 ms sub-frame may employ 60 kHz sub-carrier spacing). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 66: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the terminal according to claim 62, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of the smaller subcarrier spacing between the second carrier and the third carrier. However, Tiirola in the same or similar field of endeavor teaches the terminal according to claim 62, wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length  or OFDM symbol duration of the smaller subcarrier spacing between the second carrier and the third carrier(Tiirola, see paragraph [0046],  employing multiple sub-frame lengths for the radio frame configurations, a shorter sub-frame length may be associated with a greater sub-carrier spacing of a multicarrier signal transmitted in the shorter sub-frame, while a longer sub-frame length may be associated with a smaller sub-carrier spacing of the multicarrier signal, for example when applied to a 20 Megahertz (MHz) carrier, 1 ms sub-frame may employ the sub-carrier spacing of 15 kilohertz (kHz), while 0.25 ms sub-frame may employ 60 kHz sub-carrier spacing)). In view of the above, having the method of Yamada and then given the well-established teaching of Ryota, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Ryota as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
//DEBEBE A ASEFA/ Examiner, Art Unit 2476